Case 9:19-cv-00238-TH-KFG Document 18 Filed 07/21/21 Page 1 of 1 PageID #: 99



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                      LUFKIN DIVISION

MICHAEL JIMENEZ                                 §

VS.                                             §                CIVIL ACTION NO. 9:19cv238

TASHA RIGSBY, ET AL.                            §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Plaintiff Michael Jimenez, proceeding pro se, filed the above-styled lawsuit against Tasha

Rigsby, Linda Haley and Megan Hill. The court referred this matter to the Honorable Keith F.

Giblin, United States Magistrate Judge. The Magistrate Judge has submitted a Report and

Recommendation of United States Magistrate Judge recommending that a motion to dismiss filed

by the defendants be granted and this case dismissed pursuant to Federal Rule of Civil Procedure

12(b)(6).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Proper notice was given to plaintiff at his

last known address. No objections were filed to the Report and Recommendation.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct
and the report of the Magistrate Judge is ADOPTED as the opinion of the court. The motion to

dismiss is GRANTED. A final judgment shall be entered.


       SIGNED this the 21 day of July, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
